Case: 12-60456       Document: 00512233433         Page: 1     Date Filed: 05/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2013
                                     No. 12-60456
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

IMTIYAS KARIMBHAI MAKNOJIYA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 579 207


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Imtiyas Karimbhai Maknojiya, a native and citizen of India, petitions this
court for review of an order of the Board of Immigration Appeals (BIA), which
dismissed his appeal of an immigration judge’s (IJ) decision to deny him asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
Where, as here the BIA’s decision adopts or is affected by the IJ’s reasoning, we
review both the decision of the IJ and BIA. See Wang v. Holder, 569 F.3d 531,
536 (5th Cir. 2009).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60456     Document: 00512233433      Page: 2   Date Filed: 05/07/2013

                                  No. 12-60456

      In his petition for review, Maknojiya contends that he suffered past
persecution and has a well-founded fear of future persecution on the basis of his
religion, making him eligible for asylum, and that he is entitled to withholding
of removal. Though he argued generally in the immigration court that he
suffered persecution on the basis of a political opinion and membership in a
social group, he does not reassert those claims in this court. Likewise, though
he originally sought relief in part on the basis of the CAT, he does not press that
argument in his petition for review. Accordingly, he has abandoned these issues,
and we do not address them. See Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th
Cir. 2007).
      The IJ and BIA’s decisions were supported by substantial evidence and the
evidence does not compel a different finding. See id. at 594. Maknojiya’s claim
for relief hinges on an incident that occurred in 2002—seven years before he
came to the United States. While Maknojiya, who is Muslim, was working on
his family’s farm, a group of Hindu nationalists ordered him to move to
Pakistan, threw him to the ground, burned two of his cars and some of his grain
and feed, and threatened to kill him and harm his family if he refused to comply
with their demand. The harm that befell Maknojiya in this isolated incident,
however, is not so extreme as to compel a finding that he suffered persecution
or will suffer persecution if returned to India. See Arif v. Mukasey, 509 F.3d 677,
680 (5th Cir. 2007) (explaining that persecution is “an extreme concept” and does
not comprise “every sort of treatment our society regards as offensive”).
Maknojiya’s physical injuries were too minimal to constitute persecution. See
Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996). While persecution can
consist of severe economic disadvantage including the deprivation of liberty,
food, housing, or employment, Tesfamichael v. Gonzales, 469 F.3d 109, 114 (5th
Cir. 2006), the economic hardship Maknojiya suffered does not rise to the to this
level given his testimony that after the attack, he and his family continued to
work at the farm and profit from the farm’s operations. Moreover, threats of

                                        2
    Case: 12-60456    Document: 00512233433       Page: 3   Date Filed: 05/07/2013

                                   No. 12-60456

violence, along with evidence that the threats would be carried out may be
sufficient to constitute persecution, see Tamara-Gomez v. Gonzales, 447 F.3d
343, 346-49 & n.8 (5th Cir.2006); however, Maknojiya and his family continued
to live in the area surrounding the farm, Maknojiya worked on the farm for
nearly seven years after the attack without encountering the attackers,
Maknojiya’s family continues to live in India without incident, and there is no
suggestion that the attackers intend to carry out their threats.
      Maknojiya also relies on accounts of violence against religious minorities
in India to buttress his claim, but the IJ and BIA were not compelled to weigh
these accounts more heavily than the observation in a State Department report
that, though there have been some instances of violence on the basis of religion
in India, that country’s diverse religious groups generally live together
peacefully.
      Because substantial evidence supports the decision to deny asylum on the
basis that Maknojiya did not show that he suffered past persecution or that he
has a well-founded fear that he will suffer persecution in the future, Maknojiya
cannot meet the higher threshold for showing a likelihood of persecution
sufficient to be entitled to withholding of removal. See Chen v. Gonzales, 470
F.3d 1131, 1138 (5th Cir. 2006).
      The petition for review is DENIED.




                                        3